          Case 1:20-cv-05740-KPF Document 20 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORIE GUILLEN,
                               Plaintiff,
                        -v.-                             20 Civ. 5740 (KPF)
CHANDAN SUBARNA CORP. and CHANDAN                              ORDER
K SENGUPTA,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

         The Court is in receipt of Plaintiff’s counsel’s motion to withdraw. (Dkt.

#18-19). Defendants shall file a letter responding to Plaintiff’s motion on or by

February 16, 2021.

      SO ORDERED.

Dated:        February 11, 2021
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge
